     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,  )
                           )
     Plaintiff,            )
                           )                  CIVIL ACTION NO.
     v.                    )                   2:18cv613-MHT
                           )                        (WO)
$4,460.50 IN UNITED STATES )
CURRENCY,                  )
                           )
     Defendant.            )


                        DECREE OF FORFEITURE

      Before the court is the government’s renewed motion

for decree of forfeiture.

      On June 27, 2018, the government filed a complaint

of forfeiture (doc. no. 1) alleging that the defendant

is    subject    to     forfeiture,      pursuant       to     21   U.S.C.

§ 881(a)(6),         which   provides     for     the        seizure   and

forfeiture      of     all     moneys,   negotiable          instruments,

securities,     or     other    things   of     value    furnished      or

intended to be furnished by any person in exchange for

a controlled substance or listed chemical in violation

of 21 U.S.C. § 841(a) and all proceeds traceable to
such        an   exchange,         and       all     moneys,      negotiable

instruments, and securities used or intended to be used

to facilitate any violation of 21 U.S.C. § 841(a).

       Process       was   fully     issued        in     this   action   and

returned according to law.

       Pursuant to a warrant for arrest in rem issued by

this court on July 2, 2018 (doc. no. 4), the United

States Marshals Service for this district served the

defendant on July 16, 2018.

       On    July    20,   2018,    Attorney        Karen    Benefield    was

personally       served    by   a   deputy         United   States   Marshal

with copies of the Verified Complaint for Forfeiture In

Rem,        Notice    of   Complaint         for        Forfeiture   against

Personal Property, and Warrant of Arrest In Rem.

       On August 6, 2018, Cameron McElroy (“McElroy”) was

personally       served    by   a   deputy         United   States   Marshal

with copies of the Verified Complaint for Forfeiture In




                                         2
Rem,     Notice    of     Complaint        for      Forfeiture      against

Personal Property, and Warrant of Arrest In Rem.*

       Notice of this civil forfeiture action against the

defendant was published for 30 consecutive days on an

official government internet site (www.forfeiture.gov),

as evidenced by the declaration of publication filed

with this court on August 8, 2018 (doc. no. 8).

       On September 20, 2018, default was entered against

Cameron    McElroy      and     all     other     persons    and    entities

having    an    interest      in   the    defendant     for    failure     to

answer    or    otherwise       defend     as     provided    for    in   the

manner    set     forth    in      18    U.S.C.    §   983(a)(4)(A)       and

Supplemental Rule G(5) of the Supplemental Rules for


    * Additionally, in its order of March 8, 2019, the
court requested clarification as to whether service was
executed on McElroy since the acknowledgement of
service form from the U.S. Marshal’s Service (USM-285)
(doc. no. 17) indicated a date and time of service, but
the boxes used to indicate whether McElroy actually was
served and how he was served were left unchecked. The
government’s   response  clarified  that   it   was  an
oversight by the Deputy U.S. Marshall and through an
affirmation filed as an exhibit to the response (doc.
no. 18), confirmed that service was sufficient and
perfected on McElroy.
                           3
Admiralty       or    Maritime         Claims    and        Asset   Forfeiture

Actions (doc. no. 10).

       On     March   19,       2019,     Geraldine         Hillmon    (Walter

Hillmon’s       mother),     on       behalf    of    Walter    Hillmon,     was

personally       served     by    a    deputy    United       States   Marshal

with copies of the Verified Complaint for Forfeiture In

Rem,        Notice    of    Complaint          for    Forfeiture       against

Personal Property, and Warrant of Arrest In Rem (doc.

no. 21).

       On April 26, 2019, default was entered (doc. no.

23) against Walter Hillmon for failure to answer or

otherwise       defend     as    provided       for    in    the    manner   set

forth in 18 U.S.C. § 983(a)(4)(A) and Supplemental Rule

G(5)    of      the   Supplemental            Rules    for     Admiralty      or

Maritime Claims and Asset Forfeiture Actions.

       No other claim or answer has been filed on behalf

of any other party.

                                        ***




                                         4
    Accordingly, it is ORDERED, ADJUDGED and DECREED

that:

    (1) The government’s renewed motion for decree of

forfeiture (doc. no. 24) is granted.

    (2)   The   defendant,   $4,460.50   in   United   States

currency seized on January 30, 2018 from Walter Lee

Hillmon, is hereby forfeited to the United States, to

be disposed of according to law, and no right, title,

or interest in the defendant shall exist in any other

party.

    DONE, this the 17th day of July, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
